Exhibit 10.4
 
FORM OF LETTER OF CREDIT
 
TEXT
  
CONTENTS
 
Seq of Total
  
1/1
      
Form of DC:
  
Irrevocable
      
DC No:
  
SDCNPH170334
      
Date of Issue:
  
020524
      
Expiry Date and Place:
  
030628 at our counter
      
Applicant:
  
Successful Union Limited
    
Hong Kong
      
Beneficiary:
  
Pioneer Forest, Inc.
    
One Faneuil Hall Marketplace
    
Boston, MA 02109, USA
      
DC amt:
  
USD2000000
      
Max or Amt:
  
Not Exceeding
      
Available with/by:
  
Issuing Bank at sight by payment
      
Drafts at:
  
Sight
      
Drawee:
  
Issuing Bank

 
Additional Conditions:
 
We hereby issue this irrevocable standby documentary credit in your favour which
is available upon presentation of your draft(s) at sight drawn on the issuing
bank bearing the clause: “Drawn under Standby Documentary Credit No.
SDCNPH170334 dated 23/5/2002 of The Hongkong and Shanghai Banking Corporation
Limited” up to an aggregate amount of USD2,000,000.00 accompanied by:
 
1)  Beneficiary’s signed statement certifying: “The amount of the draft
represents funds due to Beneficiary under a certain Promissory Note dated 28th
May 2002 issued, signed and sealed by Successful Union Limited, demand for
payment has been made and payment has not been received from Successful Union
Limited or any other sources.”
 
2)  Original of the Promissory Note dated 28th May 2002, issued, signed and
sealed by Successful Union Limited.
 
+  Presentation Period: 29th May 2003 to 28th June 2003.
 
+  Partial drawings not allowed.
 
+  All documents must be signed.
 
+  All documents called for under this credit are original and must be clearly
marked on their face as “original”, except those which the credit specifically
states can be “copy(ies)”.
 
+  All banking charges except DC opening commission are for account of
beneficiary.
 
+  Documents must be presented through your banker within the validity of this
standby DC.



--------------------------------------------------------------------------------

 
+  We hereby engage with you that all draft(s) drawn in compliance with the
terms of this standby documentary credit will be duly honoured if presented to
the above mentioned drawee bank on or before the 28th June 2003. Except so far
as otherwise stipulated, documentary credit is subject to the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No.500 except Articles 8, 23-39, 41, 43 and 46.
 
Info to Presenting Bk:
 
+  All drawings must be advised by telecommunication to the issuing office.
 
+  Documents must be dispatched by courier service in one lot after your advice
of presentation to The Hongkong and Shanghai Banking Corporation Limited, ESD
Div, 5/F HSBC Building Mong Kok, 673 Nathan Road, Mong Kok, Kowloon, Hong Kong.
 
Confirmation Instructions without